PER CURIAM:*
IT IS ORDERED that appellee’s unopposed motion to vacate sentence is granted.
IT IS FURTHER ORDERED that appellee’s unopposed motion to remand case to the district court for resentencing is granted.
IT IS FURTHER ORDERED that appellee’s alternative motion to extend time to file appellee’s brief until fourteen (14) days after denial of the motion to vacate and remand is denied as moot.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.